         Case 2:17-cv-00495-JD Document 369 Filed 03/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,                             CIVIL ACTION
      Plaintiff,

              v.

BRIDGER LOGISTICS, LLC,                                  NO. 17-495
JULIO RIOS,
JEREMY GAMBOA,
FERRELLGAS PARTNERS, L.P.,
FERRELLGAS, L.P.,
BRIDGER ADMINISTRATIVE
SERVICES II, LLC,
BRIDGER MARINE, LLC,
BRIDGER RAIL SHIPPING, LLC,
BRIDGER REAL PROPERTY, LLC,
BRIDGER STORAGE, LLC,
BRIDGER SWAN RANCH, LLC,
BRIDGER TERMINALS, LLC,
BRIDGER TRANSPORTATION, LLC,
BRIDGER ENERGY, LLC,
BRIDGER LEASING, LLC,
BRIDGER LAKE, LLC,
J.J. LIBERTY, LLC, and
J.J. ADDISON PARTNER, LLC,
         Defendants.

                                         ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of Defendants Julio Rios

and Jeremy Gamboa’s Motion to Dismiss Pursuant to Rule 12(b)(1) for Lack of Standing

(Document No. 343, filed October 25, 2019), Eddystone Rail Company’s Opposition to Motion

to Dismiss for Lack of Jurisdiction (Document No. 346, filed November 8, 2019), and the Reply

Brief in Support of Defendants Julio Rios and Jeremy Gamboa’s Motion to Dismiss Pursuant to

Rule 12(b)(1) for Lack of Standing (Document No. 355, filed December 11, 2019), for the

reasons stated in the accompanying Memorandum dated March 10, 2020, IT IS ORDERED that

Defendants Julio Rios and Jeremy Gamboa’s Motion to Dismiss Pursuant to Rule 12(b)(1) for
         Case 2:17-cv-00495-JD Document 369 Filed 03/12/20 Page 2 of 2




Lack of Standing, treated as a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), is DENIED.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                               2
